Citation Nr: 0210802	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-02 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  That decision stated that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a low back disorder and a 
psychiatric disorder.  Subsequently, in a supplemental 
statement of the case (SSOC), dated December 2001, the RO 
found that new and material evidence had been submitted to 
reopen the veteran's claims and denied them on the merits.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a low back disorder and 
a psychiatric disorder.

The veteran testified before a Member of the Board at a 
hearing held at the central office in June 2002.  At that 
time, the veteran raised the issue of entitlement to non-
service connected pension benefits.  This issue is referred 
to the RO for adjudication.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  The RO's December 1954 decision, which denied service 
connection for a low back disorder, was not appealed 
following the RO's issuance of notice of the denial to the 
veteran, and became final.

3.  The additional evidence submitted since the RO's December 
1954 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.

4.  The evidence does not reasonably show that the veteran's 
current low back disability had its onset during service.

5.  The RO's December 1954 decision, which denied service 
connection for a psychiatric disorder, was not appealed 
following the RO's issuance of notice of the denial to the 
veteran, and became final.

6.  The additional evidence submitted since the RO's December 
1954 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.

7.  The evidence shows that the veteran's current psychiatric 
disability had its origins in service.

CONCLUSIONS OF LAW

1.  The unappealed RO decision of December 1954, which denied 
service connection for a low back disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  The additional evidence presented since December 1954 is 
new and material, and the claim for service connection for a 
low back disorder, has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001)

4.  The unappealed RO decision of December 1954, which denied 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

5.  The additional evidence presented since December 1954 is 
new and material, and the claim for service connection for a 
psychiatric disorder, has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

6.  A psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the SSOC, and the letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with the VA's 
notification requirements.  A letter sent to the veteran in 
June 2001 specifically informed him of the types of 
information he needed to provide to the RO and the evidence 
that the RO would assist him in obtaining.  The RO supplied 
the veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports dated December 1954, 
May 1962, June 2001 and August 2001, a VA examination report 
addendum dated November 2001, VA hospitalization reports from 
1959 to 1960, private treatment notes from 1993 and 1998 to 
2000, a letter from the veteran's private physician dated 
July 2000, and the veteran's statements and testimony before 
a Member of the Board at a hearing held at the central office 
in June 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

II.  Service Connection for a Low Back Disorder

Factual Background

Service medical records indicate that no complaints related 
to the low back were noted at the July 1952 entrance 
examination.  A September 1953 treatment note indicated that 
the veteran reported that the pain in his back had originally 
developed two months before after he strained his back when 
he almost fell off a ladder.  An x-ray was taken, which 
showed a loss of definition along the sacroiliac articulation 
on the right side with increased density.  The veteran was 
diagnosed with rheumatoid arthritis of the spine.

An October 1953 service treatment note indicated that the 
veteran was seen for a neuropsychiatric consultation.  The 
report indicated that the veteran had reported injuring his 
back two months prior to his September 1953 treatment.  The 
physician indicated that the veteran had been hospitalized in 
late August 1953 for an unrelated surgery and had reported no 
complaints related to his back.  The physician went on to 
state that the examination of the veteran and a review of his 
x-rays revealed no physical disability of the spine.  Due to 
the lack of evidence to support a diagnosis of rheumatoid 
arthritis of the spine and because of the veteran's "marked 
immaturity, passive resistiveness and manipulative use of 
symptoms" the diagnosis of rheumatoid arthritis was changed, 
by reason of error, to passive aggressive reaction.  No 
complaints or findings related to his low back were noted at 
the October 1953 separation examination.

A VA medical examination was conducted in December 1954.  X-
rays of the lumbosacral spine showed that the bodies of the 
lumbosacral vertebrae appeared to be in perfect alignment 
with no evidence of fracture, dislocation, bone or joint 
injury or disease.  The examiner diagnosed the veteran with a 
history of back injury, no residuals found.

A December 1954 VA neuropsychiatric examination noted the 
examiner's belief that the veteran's back pain was a 
conversion symptom related to his anxiety reactions.

A December 1954 rating decision denied service connection for 
an anxiety reaction with conversion symptoms diagnosed in 
service as passive aggressive reaction.  The decision noted 
that no back disability was noted on examination and the 
complaints of back pain were thought to be a conversion 
symptom of the veteran's anxiety disorder.

In September 1956, the veteran submitted a letter indicating 
that he fell from a ladder "on or about June 20, 1953", 
while aboard the USS G.M. Randall.  He stated that he 
wrenched his back and began experiencing pain almost 
immediately.  He reported receiving treatment aboard ship for 
several days.

In a September 1956 request for information, the RO requested 
treatment records from the USS G.M. Randall, relating to the 
veteran's reported June 1953 fall, from the appropriate 
service department.  A December 1956 memo reported that the 
records of the USS G.M. Randall contained no records of any 
treatment for a back injury in June 1953.  Records did 
indicate that the pertinent morning report showed an 
admission from June 20, 1953 to June 25, 1953 for an 
unrelated condition.

A March 1993 private treatment note indicated that the 
veteran was seen complaining of back pain for three days 
prior to his arrival.  He reported that he had similar 
problems in the past.  Mild paravertebral tenderness was 
noted in the lumbar spine.  The veteran was diagnosed with 
back pain.

A July 2000 letter from a private physician noted that he had 
treated the veteran since April 1998.  The physician 
indicated that the veteran reported a history of injuring his 
back while in service.  The physician went on to state that 
the veteran had low back pain "which probably is the result 
from his time spent in service."  Private treatment records 
from the same physician, dated April 1998 to July 2000, 
indicate that the veteran was treated for low back pain and 
arthritis.  The veteran reported injuring his back in 
service.

A September 2000 rating decision by the RO denied that new 
and material evidence had been submitted to reopen the 
veteran's claim for a back injury.  A December 2000 rating 
decision by the RO denied that new and material evidence had 
been submitted to reopen the veteran's claim for a back 
injury, to include arthritis.

A September 2000 VA treatment note indicated that the veteran 
reported complaining of low back pain.  He indicated that he 
had the pain for forty years and it flared up now and then.  
He reported that he had not injured his back recently.  He 
was diagnosed with chronic low back pain.

A June 2001 VA spinal examination report indicated that the 
veteran reported falling off a ladder and injuring his back 
while in service.  The examiner indicated that the veteran 
had mechanical low back pain without evidence of neurologic 
deficit.  There appeared to be significant decrease in 
lordosis most likely due to significant degenerative joint 
disease in the lumbar spine.

An August 2001 VA spinal examination report indicated that 
the veteran complained of weakness and pain in his low back.  
He reported suffering an injury to his back while in service.  
The examiner indicated that the veteran had at least moderate 
degenerative changes in the lumbar spine.  The examiner 
stated that this most likely represented arthritic changes to 
the lumbar spine.

The August 2001 VA examiner issued an addendum in November 
2001.  He was specifically asked to indicate whether the 
veteran had a current diagnosis of rheumatoid arthritis.  In 
addition, the examiner was asked to indicate whether it was 
at least as likely as not that any current low back 
disability is related to service.  The examiner indicated 
that the veteran's records and current symptoms were not 
consistent with rheumatoid arthritis.  The examiner indicated 
that, based on the veteran's June 2001 x-rays, the veteran 
had mild to moderate spondylolysis of the lumbar spine with 
some narrowing at L3-4.  He did have some mild facet 
arthropathy at L4-5 and L5-S1, which would be more along the 
lines of osteoporosis and not rheumatoid arthritis.  With 
regard to whether the veteran's current low back pain could 
be related to his fall in service, the examiner noted that 
"the fall in the military could be contributory, but he 
certainly could have suffered an injury to his back since 
that time."  The examiner noted that, given the number of 
years since service, "he did not know if there was anyone 
that could say with medical certainty whether that injury is 
etiology for [the veteran's] present low back pain."

The veteran testified before a member of the Board at a 
hearing held at the central office in June 2002.  The veteran 
indicated that he was misdiagnosed with rheumatoid arthritis 
while in service.  He stated that he fell off of a ladder 
during service and sought treatment for pain in his low back.  
The veteran testified that he had not injured his back since 
falling from the ladder while in service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If the veteran served 90 
days or more during a period of war, and arthritis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1993.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and Material Evidence

Because the RO previously denied the veterans claim of 
service connection for a low back disorder in December 1954, 
and because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's December 1954 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was that 
there was no evidence of a current low back disability.  The 
only evidence of record at the time of the denial was 
December 1954 VA examination reports, medical and 
psychiatric, and the veteran's service medical records.  The 
evidence submitted with the current claim shows that the 
veteran was treated for low back pain in 1993 and between 
1998 and 2000. There are VA examination reports from June and 
August 2001, with a November 2001 addendum to the August 2001 
examination report and a July 2000 letter from the veteran's 
private physician.  In addition, the veteran testified before 
a Member of the Board at a hearing held in June 2002.

The Board finds that the evidence submitted since the 
December 1954 denial contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Such evidence includes a medical 
opinion attributing his back problems to service.

Consequently, the record contains new and material evidence, 
such that the Board will reopen the claim of entitlement to 
service connection for a low back disorder.

Service Connection for a Low Back Disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a claim for service connection for a low back disorder.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence on file shows that the 
veteran has a competent medical diagnosis of arthritis of the 
lumbar spine.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  As the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his own assertions as to the 
existence, nature and etiology of his back complaints are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran was diagnosed with 
rheumatoid arthritis in service, in September 1953.  However, 
in October 1953 that diagnosis was changed, following more 
extensive review, to passive-aggressive reaction.  The 
November 2001 addendum to the August 2001 VA examination 
report indicated that the veteran's records support the 
conclusion that he does not presently have rheumatoid 
arthritis.

The Board notes the July 2000 letter from the veteran's 
private physician relating the veteran's current low back 
pain to service.  However, the Board notes that in reaching 
this determination there is no indication that the physician 
relied on any bases beyond the veteran's report of history to 
form his opinion.  The Board is not bound to accept medical 
opinions which are based on a history supplied by the 
veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  The opinion is not deemed to be sufficiently 
informed as to balance or outweigh the documented factual 
circumstances in this case, which are not supportive of this 
aspect of the veteran's claim.

The November 2001 VA examination report addendum indicated 
that the veteran's fall in the military may be contributory 
to his current low back condition.  However, the examiner 
specifically stated that, given the number of years since 
service, he did "not know if there is anyone that could say 
with any medical certainty whether that injury is etiology 
for [the veteran's] present low back pain." The Board notes 
that an opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish support 
a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

Accordingly, in the absence of competent medical evidence 
linking the veteran's current disability to service, the 
claim for service connection for a low back disorder is 
denied.

III.  Service Connection for a Psychiatric Disorder

Factual Background

Service medical records noted a diagnosis of passive-
aggressive reaction at his July 1952 entrance examination.  
An October 1953 medical board survey, conducted at the U.S. 
Naval Hospital, Mare Island in Vallejo, California, indicated 
that in early October the veteran was seen for a 
neuropsychiatric consultation.  The impression at that time 
was that the veteran had a passive aggressive personality.  
He was subsequently discharged on recommendation of the 
medical board.  A diagnosis of passive-aggressive reaction 
was noted on the veteran's October 1953 separation 
examination report.

A VA neuropsychiatric examination was conducted in December 
1954.  The examiner indicated that he was not able to elicit 
any psychotic symptoms from the veteran and such a condition 
could not be diagnosed at the time of the examination.  The 
examiner noted that the veteran had apparently completed high 
school, played football and "adjusted normally before 
enlistment so far as [the examiner] was able to determine."  
The examiner stated that the veteran was in service for a 
long period of time prior to a fall from a ladder.  Following 
the fall, the veteran developed a psychoneurosis and he still 
had characteristic symptoms of a psychoneurosis.  He 
diagnosed the veteran with anxiety reaction with conversion 
symptoms, chronic, moderate.

A December 1954 rating decision by the RO denied service 
connection for an anxiety reaction with conversion symptoms 
diagnosed in service as passive-aggressive reaction.  After 
receiving notification of this decision, the veteran did not 
appeal.

A VA hospitalization report, covering a hospitalization from 
August to October 1959, noted that the veteran had 
manifestations suggestive of a passive-aggressive 
personality.  He noted a review of records suggested that the 
veteran had been schizophrenic in the past, but was in 
remission.  The veteran was diagnosed with a passive-
aggressive personality, improved.

A VA hospitalization report covering a hospitalization from 
December 1959 to January 1960 noted a diagnosis of passive-
aggressive personality, unchanged.

A VA hospital report dated November 1960 noted that the 
veteran had been hospitalized in February 1960.  He was 
diagnosed with a schizophrenic reaction, chronic 
undifferentiated type.

A VA neuropsychiatric examination was conducted in May 1962.  
The veteran was diagnosed with a schizophrenic reaction, 
chronic undifferentiated type, severe, manifested by auditory 
hallucinations, flattened affect, and poor interpersonal 
relationships.

The veteran filed a claim for service connection for a 
psychiatric condition in November 2000.  A December 2000 
decision denied the claim stating that new and material 
evidence had not been submitted since the December 1954 RO 
decision.

A VA psychiatric examination was conducted in June 2001.  The 
examiner noted that he had reviewed the veteran's claims 
folder prior to the examination.  The examiner noted that he 
was requested to provide a current mental diagnosis for the 
veteran and offer a medical opinion as to whether it was at 
least as likely as not that any diagnosed condition had its 
onset during service.  The examiner diagnosed the veteran 
with a personality disorder not otherwise specified with 
schizoid traits.  He stated that, based on his review of the 
records, "which [were] not at all consistent," and the 
veteran's report and disorganized history, "this is an 
individual who has a long-standing pre-existing personality 
disorder or schizoid type."  The examiner went on to say 
that he "did not think it was likely that the actual onset 
would have begun [in service]."  He did state that 
"conditions such as this are long term and slow in 
development and most likely would have had its onset prior to 
service but would have been exacerbated or activated as a 
result of experiences that [the] veteran encountered during 
service."  He concludes by saying that if the veteran had 
not been in service it is at least as likely as not that some 
other type of environmental stimuli or triggers would have 
produced the same results.

The veteran testified before a Member of the Board at a 
hearing held at the central office in June 2002.  The veteran 
contended that, even though his psychiatric diagnosis had 
been on several occasions classified as a personality 
disorder, he was still entitled to service connection based 
on the evidence of record

Criteria

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including psychoses) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§  1111, 1137; 
38 C.F.R. § 3.304 (2001).

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (2001), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § .306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. 
§ 3.303(c), 4.9 (2001); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

Analysis

New and Material Evidence

Because the RO previously denied the veterans claim of 
service connection for a psychiatric disorder in December 
1954, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's December 1954 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

The basis of the prior final denial was that there was that 
the veteran's condition was diagnosed as a personality 
disorder and that service connection could not be 
appropriately established for such a condition.  It was also 
reasoned that problems noted during service had preexisted 
service and a superimposed element of psychiatric disability 
had not been found during service.  The only evidence of 
record at the time of the denial was a December 1954 VA 
neuropsychiatric examination report and the veteran's service 
medical records.  The evidence submitted with the current 
effort to reopen the claim includes VA hospitalization 
reports from 1959 to 1960 and VA examination reports from May 
1962 and June 2001.  In addition, the veteran testified 
before a Member of the Board at a hearing held in June 2002.

The Board finds that the evidence submitted since the 
December 1954 denial contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Such evidence includes clinical 
records documenting manifestations of the veteran's 
psychiatric difficulties in the years since service, a 
medical opinion on the matter of whether his psychiatric 
difficulties, or any aspect thereof, could be attributed to 
service, as well as testimony furnished during a recent 
personal hearing.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a psychiatric disorder.

Service Connection

The veteran is seeking service connection for an acquired 
psychiatric disorder, alleging that such disorder had its 
onset in military service.  After having carefully reviewed 
the evidence of record, the Board finds that the evidence 
supports a grant of service connection for a psychiatric 
disorder.

The medical evidence of record is inconsistent with respect 
to the diagnosis of the veteran's current psychiatric 
disorder.  In fact, the veteran's medical records contain 
several different psychiatric diagnoses including passive-
aggressive reaction, anxiety reaction with conversion 
symptoms, passive-aggressive personality disorder, 
schizophrenia, in remission, schizophrenic reaction, chronic 
undifferentiated type, and personality disorder, not 
otherwise specified, with schizoid traits.

In terms of a personality disorder, 38 C.F.R. § 3.303(c) 
provides that such a disorder is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  Service connection may be 
granted for diseases, but not defects, of congenital, 
familial or developmental origin.  However, some defects may 
be subject to superimposed disease or injury.  If, during an 
individual's military service, superimposed disease or injury 
does occur, service-connection may indeed be warranted for 
the resultant disability.  See VAOGCPRECOP 82-90 (July 18, 
1990).

The Board notes that there are two medical opinions of record 
regarding a nexus between the veteran's diagnosed psychiatric 
disorder and service.  The December 1954 VA examination 
report notes that the examiner was unable to note any 
symptoms suggesting immaturity or a psychopathic personality 
prior to service.  He went on to say that the veteran had 
been in service for some time before having reported falling 
from a ladder.  It was after this incident that the veteran 
was felt to have developed a psychoneurosis.  Based on his 
review of the records, and examination of the veteran, the 
1954 VA examiner indicated that he did not consider the 
diagnosis made in service, passive-aggressive reaction, 
applicable.  Instead, he diagnosed the veteran with an 
anxiety reaction with conversion symptoms.  Records developed 
in 1959, 1960 and 1962 reflected diagnoses of a personality 
disorder and schizophrenia.  The June 2001 VA examiner was 
somewhat equivocal in his comments as to the veteran's 
current psychiatric status, as well as the prospects for 
there being some current difficulties that had in service 
origins.  This opinion, however, when viewed in conjunction 
with the entire evidentiary record, to include the veteran's 
testimony at his personal hearing, and the comments and 
observations of his accredited representative at that 
hearing, serves to furnish a reasonable basis for finding 
that a superimposed element of acquired psychiatric pathology 
had its onset during the veteran's period of service.  In 
reaching this decision, a significant element of doubt has 
been resolved in the veteran's favor.  See Gilbert v. 
Derwinski, supra.

ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder is granted.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

